DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-18 in the reply filed on 9/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near zero” in claim 10 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites “the second trap electrodes”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 (upon which claim 11 depends) recites a “second pair of trap electrodes”. It is unclear whether or not “the second trap electrodes” of claim 11 refer to the “second pair of trap electrodes” in claim 10.
Claim 12 inherits the limitations of claim 10.
Claim 13 recites “the second trap electrodes”. There is insufficient antecedent basis for this limitation in the claim. Claim 10 (upon which claim 13 depends) recites a “second pair of trap electrodes”. It is unclear whether or not “the second trap electrodes” of claim 13 refer to the “second pair of trap electrodes” in claim 10.
Claims 14-18 inherit the limitations of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent No. 7,872,228 in view of Brown et al. U.S. PGPUB No. 2015/0380232.

Regarding claim 10, Kim discloses a mass selective ion trapping device comprising: a linear ion trap (“linear ion trap 11” [col. 4; lines 31-32]) including: a plurality of trap electrodes spaced apart from each other and surrounding a trap interior (as illustrated in figure 1), the plurality of trap electrodes including a first pair of trap electrodes and a second pair of trap electrodes (“The quadrupole structure includes two pairs of opposing electrodes or rods” [col. 4; lines 33-34]), at least a first trap electrode of the first pair of trap electrodes including a trap exit comprising an aperture (“An aperture or slot 12 allows trapped ions to be selectively resonantly ejected in a direction orthogonal to the axis in response to AC dipolar or quadrupolar electric fields applied to the rod pair containing the slotted electrode” [col. 4; lines 40-43]), the trap electrodes configured for generating a quadrupolar trapping field in the trap interior ([col. 4; lines 31-45]) and for mass selective ejection of ions from the trap interior (“While the ions are trapped by the application of RF trapping voltages AC and other waveforms can be applied to the electrodes to facilitate isolation or excitation of ions in a mass selective fashion” [col. 4; lines 2-5]); an RF control circuitry configured to: generate a first quadrupolar trapping field having a near zero electric field on the centerline of the linear ion trap using a AC voltage (“the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30]) during injection of ions (“when ions are injected into the ion trap they lose kinetic energy by collision with the buffer gas and are trapped by the DC potential well. While the ions are trapped by the application of RF trapping voltages AC and other waveforms can be applied to the electrodes to facilitate isolation or excitation of ions in a mass selective fashion” [col. 4; line 67-col. 5; line 5]); generate a second quadrupolar trapping field during ejection of ions from the trap using a RF voltage (“To perform an axial ejection scan the RF amplitude is scanned while an AC voltage is applied to the end plates” [col. 5; lines 5-7]); and transition between the AC voltage and the RF voltage by ramping down the AC voltage and ramping up the RF voltage after injection of the ions and before ejection of the ions (“As the RF amplitude is increased, ions will be ejected from the well around axis 50 but not from the well around axis 48 because the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30]). Kim discloses the claimed invention except that while Kim discloses that the energy spread of ions ejected from the ion trap is dictated by the specifically selected value(s) of the RF voltage applied to the ion trap ([col. 14; lines 26-30]), there is no explicit disclosure that ions have a kinetic energy spread of less than about 5.0 eV before ejection from the linear ion trap.
Brown discloses a linear ion trap (“linear ion trap” [0022]) including mass selective ejection of ions from the trap (“ions may be mass selectively displaced in at least one radial direction and subsequently ejected adiabatically in the axial direction past one or more radially dependent axial DC barriers” [0003]), wherein the energy spread of ions is selected to be less than abut 5.0 eV before ejection from the trap (“ions are ejected axially from the ion trap or collision or reaction device in an axial direction and wherein the standard deviation of the axial kinetic energy is in a range selected from the group consisting of: (i) <1 eV; (ii) 1-2 eV; (iii) 2-3 eV; (iv) 3-4 eV” [0145]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have optimized the mass selective ion ejection of Kim with the specific range of values of mass ejection disclosed in Brown in order to select only a desired subset of ions for ejection and downstream analysis, thereby enhancing detection accuracy and/or detection time by investigating only a desired subset of the total ion population at a particular time.

Regarding claim 12, Kim discloses that the RF voltage is in a frequency range of between about 750 khz and about 1500 khz (“the RF potential may be sinusoidal having an amplitude of 1 kVpp, and a frequency of 1 MHz” [col. 10; liens 60-62]]).

Regarding claim 14, Kim discloses the claimed invention except that while Kim discloses that “As the RF amplitude is increased, ions will be ejected from the well around axis 50 but not from the well around axis 48 because the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30], Kim does not explicitly disclose that the AC voltage is in a frequency range of between about 100 kHz and about 600 kHz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the AC voltage is in a frequency range of between about 100 kHz and about 600 kHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to set the AC voltage to the claimed range for the purpose of ensuring confinement of ions in a mass selective ion separation so as to select only ions of interest to remain within an ion trap while passing other ions downstream for analysis (thereby improving detector resolution and/or detection time by investigating only a selected subset ions of interest). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 15, Kim discloses that the AC voltage is less than about 400 V0-P since Kim discloses that “the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30] and that “the potential at center plane 49 is 0V” [col. 18; line 66].

Regarding claim 17, Kim discloses the claimed invention except that while Kim relates that the amount of time required for the AC and RF waveforms to ramp is dependent upon the value of the AC and RF potentials (“The ions are excited not only by the RF as in selected ion instability mode but also by the supplemental AC. Therefore the ions are ejected more quickly from the trap--i.e. earlier in the ramp” [col. 3; lines 57-60]), there is no explicit disclosure that during the transition period, a ramp down time for the AC voltage is less than about 1.5 ms and a ramp up time for the RF voltage is between about 0.8 ms and 2.5 ms. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have relied upon the claimed voltage ramping times since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to rely upon the claimed voltage ramping times for the purpose of selecting a desired mass subset of the ions by selecting appropriate values of the AC and RF voltages (thereby controlling the ramping time of the voltages). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent No. 7,872,228 in view of Brown et al. U.S. PGPUB No. 2015/0380232 in further view of Verentchikov U.S. PGPUB No. 2007/0158545.

Regarding claim 11, Kim discloses that “As the RF amplitude is increased, ions will be ejected from the well around axis 50 but not from the well around axis 48 because the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30]. However, Kim does not disclose that the RF voltage is applied in an unbalanced mode such that an RF voltage applied to the second trap electrodes is greater than an RF voltage applied to the first trap electrodes.
Verentchikov discloses a linear ion trap (“The invention generally relates to the area of mass spectroscopic analysis and more particularly to linear ion traps” [0002]) wherein an RF voltage is modulated for mass selective ejection of ions from the ion trap (“The imbalance creates an axial RF field near the terminating cap and thus creates a mass dependent exit barrier. Apparently, the trap allows a soft, rapid and mass selective ion ejection, though at moderate resolving power” [0037]). Verentchikov teaches that the mass selection of ions may be enhanced when the RF voltage is applied in an unbalanced mode such that an RF voltage applied to the second trap electrodes is greater than an RF voltage applied to the first trap electrodes (“The inventor has realized that a linear ion guide could be converted into an ion trap by introducing a controlled imbalance of the RF signals. The imbalance creates an axial RF field near the terminating cap and thus creates a mass dependent exit barrier” [0037]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the unbalanced RF fields of Verentchikov in order to enhance mass selective ejection of ions from an ion trap by ejecting ions having specific mass values while radially confining ions which do not have the selected mass values.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent No. 7,872,228 in view of Brown et al. U.S. PGPUB No. 2015/0380232 in further view of Reilly et al. U.S. PGPUB No. 2017/0110311.

Regarding claim 18, Kim discloses the claimed invention except that there is no explicit disclosure that the AC voltage is applied as a digital waveform.
Reilly discloses a linear ion trap (“linear ion trap” [0056]) wherein an AC voltage is applied as a digital waveform ([0074]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the digitally applied AC voltage disclosed in Reilly since Kim does not specify whether the AC voltage is digital or analog, and since Reilly discloses a specific, and commercially available power supply providing a specific type of AC voltage which is suitable for embodying the generic AC voltage of Kim.

Allowable Subject Matter
Claims 13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 13; Kim et al. U.S. Patent No. 7,872,228 discloses a mass selective ion trapping device comprising: a linear ion trap (“linear ion trap 11” [col. 4; lines 31-32]) including: a plurality of trap electrodes spaced apart from each other and surrounding a trap interior (as illustrated in figure 1), the plurality of trap electrodes including a first pair of trap electrodes and a second pair of trap electrodes (“The quadrupole structure includes two pairs of opposing electrodes or rods” [col. 4; lines 33-34]), at least a first trap electrode of the first pair of trap electrodes including a trap exit comprising an aperture (“An aperture or slot 12 allows trapped ions to be selectively resonantly ejected in a direction orthogonal to the axis in response to AC dipolar or quadrupolar electric fields applied to the rod pair containing the slotted electrode” [col. 4; lines 40-43]), the trap electrodes configured for generating a quadrupolar trapping field in the trap interior ([col. 4; lines 31-45]) and for mass selective ejection of ions from the trap interior (“While the ions are trapped by the application of RF trapping voltages AC and other waveforms can be applied to the electrodes to facilitate isolation or excitation of ions in a mass selective fashion” [col. 4; lines 2-5]); an RF control circuitry configured to: generate a first quadrupolar trapping field having a near zero electric field on the centerline of the linear ion trap using a AC voltage (“the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30]) during injection of ions (“when ions are injected into the ion trap they lose kinetic energy by collision with the buffer gas and are trapped by the DC potential well. While the ions are trapped by the application of RF trapping voltages AC and other waveforms can be applied to the electrodes to facilitate isolation or excitation of ions in a mass selective fashion” [col. 4; line 67-col. 5; line 5]); generate a second quadrupolar trapping field during ejection of ions from the trap using a RF voltage (“To perform an axial ejection scan the RF amplitude is scanned while an AC voltage is applied to the end plates” [col. 5; lines 5-7]); and transition between the AC voltage and the RF voltage by ramping down the AC voltage and ramping up the RF voltage after injection of the ions and before ejection of the ions (“As the RF amplitude is increased, ions will be ejected from the well around axis 50 but not from the well around axis 48 because the ions in the well around axis 48 do not experience the AC potential applied to electrode 34” [col. 14; lines 26-30]).
Gordon et al. U.S. PGPUB No. 2016/0118238 discloses an ion guide wherein “opposite phases of an AC or RF voltage are applied, in use, to successive electrodes” [0174]. However, there is no explicit disclosure that the AC voltage is configured such that a first quadrupolar trapping field has a near zero electric field on the centerline of a linear ion trap.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass selective ion trapping device comprising: a linear ion trap including: a mass selective ion trapping device comprising: a linear ion trap including: a plurality of trap electrodes spaced apart from each other and surrounding a trap interior, the plurality of trap electrodes including a first pair of trap electrodes and a second pair of trap electrodes, at least a first trap electrode of the first pair of trap electrodes including a trap exit comprising an aperture, the trap electrodes configured for generating a quadrupolar trapping field in the trap interior and for mass selective ejection of ions from the trap interior; an RF control circuitry configured to: generate a first quadrupolar trapping field having a near zero electric field on the centerline of the linear ion trap using a AC voltage during injection of ions wherein the AC voltage is applied in a balanced modes such that the first trap electrodes receive an AC voltage of equivalent magnitude but opposite sign to the AC voltage received by the second trap electrode.

Regarding claim 16; claim 16 would be allowable at least for its dependence upon claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881